WILLIAM LOVETT, CAROL LOVETT And the ESTATE OF CHRISTOPHER LOVETT, Plaintiffs Below, Appellants,
v.
ANDREW CHENEY and MATT SLAP SUBARU, INC., Defendants Below, Appellees.
No. 623, 2007.
Supreme Court of Delaware.
Submitted: July 23, 2008.
Decided: October 7, 2008.
Before STEELE, Chief Justice, HOLLAND and BERGER Justices.

ORDER
Carolyn Berger, Justice
This 7th day of October, 2008, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decisions of March 2, 2007 and April 19, 2007;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.